Exhibit 10.1

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

Dated as of October 30, 2012

Reference is made to that certain Second Amended and Restated Employment
Agreement (the “Original Agreement”), made as of August 8, 2011, by and among
TMS International Corp., a Delaware corporation (“TMS International”), Tube City
IMS Corporation, a Delaware corporation (the “Company”), and Joseph Curtin (the
“Executive”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Original Agreement.

For good and valuable consideration (including the promises set forth herein),
the receipt and sufficiency of which are hereby acknowledged, each of the
Company and Executive intending to be legally bound, hereby agree as follows:

1. Amendment.

 

  A. Section 1A(b) of the Original Agreement is amended and restated in its
entirety as follows:

“Effective January 1, 2013 and during the remainder of the Employment Period,
Executive shall report to the Board (as defined below), and shall initially
serve as the Executive Chairman of each of TMS International and the Company or
in such other senior managerial capacities of the Company or any of its
subsidiaries, as requested by the Board. Executive’s responsibilities as
Executive Chairman are to be mutually agreed upon by Executive and the Board.”

 

  B. The following sentence shall be inserted after the first sentence in
Section 1B(b) of the Original Agreement:

“The annual bonus shall be targeted at $800,000 for the Company’s fiscal year
beginning January 1, 2013 and $600,000 for the Company’s fiscal year beginning
January 1, 2014. In addition, Executive shall be eligible to earn a supplemental
bonus of up to $150,000 for the Company’s fiscal year beginning January 1,
2013.”

 

  C. The following sentence shall be inserted after the first sentence in
Section 1B(c) of the Original Agreement:

“Notwithstanding the foregoing, Executive will not receive any new stock option
grants after January 1, 2013.”

 



--------------------------------------------------------------------------------

2. Miscellaneous. Except as modified hereby, the provisions of the Original
Agreement, shall remain unmodified, and, subject to the amendments contained
herein, the Original Agreement is hereby confirmed as having been validly
executed and delivered by each of the undersigned and as being in full force and
effect. This Amendment may be executed in any number of counterparts which
together shall constitute one instrument, shall be governed by and construed in
accordance with the substantive laws of the State of Delaware, without reference
to or giving effect to any choice or conflict of laws provision or rule that
would cause the application of the domestic substantive laws of any other
jurisdiction.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this First Amendment to Second
Amended and Restated Employment Agreement to be executed and delivered as of the
date first above written.

 

TMS INTERNATIONAL CORP. By:  

/s/ Daniel E. Rosati

  Name: Daniel E. Rosati  

Title: Executive Vice President and

          Chief Financial Officer

TUBE CITY IMS CORPORATION By:  

/s/ Daniel E. Rosati

  Name: Daniel E. Rosati  

Title: Executive Vice President and

          Chief Financial Officer

/s/ Joseph Curtin

JOSEPH CURTIN

SIGNATURE PAGE TO FIRST AMENDMENT TO CURTIN SECOND A&R EMPLOYMENT AGREEMENT